           Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT    SEP 11 2020
                         EASTERN DISTRICT OF ARKANSAS JAMES W ~ C K ClERK
                               CENTRAL DIVISION       By:   .           '
                                                                                         DEPCLERK

JASON CLARK                                                                    PLAINTIFF
                                           4:20-cv-01100-LPR
vs.                                   No. 4:20-cv-_


POLLO, LLC, and ROBERT LEE, JR.                                              DEFENDANT


                                 ORIGINAL COMPLAINT


      COMES NOW Plaintiff Jason Clark ("Plaintiff'), by and through his attorneys

Tess Bradford and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint against Defendants Pollo, LLC, and Robert Lee, Jr. (collective "Defendant" or

"Defendants"), he does hereby state and allege as follows:

                        I.       PRELIMINARY STATEMENTS

      1.      This is an action brought by Plaintiff against Defendants for violations of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. (the "AMWA").

      2.      Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys' fee, as a result of Defendant's policy and

practice of failing to pay Plaintiff sufficient overtime wages under the FLSA and under

the AMWA within the applicable statutory limitations period.

      3.      Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FL~A
                                              This case assigned to Disbict Judge_·Rudofsky
                                                                                   _._ __
and the AMWA as described, infra.             and to Magistrate Judge_ _  Kearney
                                                                             _ _ _ _ __


                                            Page 1 ofB
                                 Jason Clark v. Pollo, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
             Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 2 of 8



                              II.     JURISDICTION AND VENUE

        4.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        5.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as his FLSA claims. Therefore, this Court

has supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28 U.S.C. §

1367(a).

        6.      Defendants conduct business within the State of Arkansas.

        7.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

        8.      Plaintiff was employed at Defendant's business in Monticello. Therefore,

the acts alleged in this Complaint had their principal effect within the Eastern District of

Arkansas, Central Division, and venue is proper in this Court pursuant to 28 U.S.C. §

1391.

                                    Ill.     THE PARTIES

        10.     Plaintiff is an individual and resident and domiciliary of Bradley County.

        11.     Separate Defendant Pollo, LLC ("Pollo"), is a domestic limited liability

company.

        12.     Pollo's registered agent for service is Robert Henry Lee, Sr., at 120

Commerce Drive, Monticello, Arkansas 71655.



                                              Page2of8
                                   Jason Clark v. Pollo, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
            Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 3 of 8



       13.     Separate Defendant Robert Lee, Jr. ("Lee") is an individual and resident of

Arkansas.

                               IV.     FACTUAL ALLEGATIONS

       14.     Plaintiff repeats and re-alleges all .previous paragraphs of this Complaint

as though fully incorporated in this section.

       15.     Defendant owns and operates several restaurants, including multiple

Popeye's franchises.

       16.     Lee is a principal, director, officer, and/or owner of Pollo.

       17.     Lee, in his role as an operating employer of Pollo, had the power to hire

and fire Plaintiff, often supervised Plaintiffs work and determined his work schedule,

and made decisions regarding Plaintiffs pay, or lack thereof.

       18.     Lee took an active role in operating Pollo and in the management thereof.

       19.     Lee, at relevant times, exercised supervisory authority over Plaintiff in

relation to his work schedule, pay policy and the day-to-day job duties that Plaintiffs job

entailed.

       20.      Lee acted as the employer of Plaintiff and is and has been engaged in

interstate commerce as that term is defined under the FLSA.

       21.      Pollo acted as the employer of Plaintiff and is and has been engaged in

interstate commerce as that term is defined under the FLSA.

       22.      During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved



                                             Page 3of8
                                  Jason Clark v. Pollo, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
         Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 4 of 8



in or produced for interstate commerce, such as computers, office equipment, cooking

equipment and food products.

      23.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Original

Complaint.

      24.    Defendant was, at all times relevant hereto, Plaintiffs employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

      25.    Defendant employed Plaintiff from August of 2019 to August of 2020.

      26.    Specifically, Defendant employed Plaintiff as a salaried IT System

Administrator.

      27.    As an IT System Administrator, Plaintiffs duties included maintaining all

point of sale devices (cash registers, credit card machines, etc.), maintaining the

functioning of drive-through headsets, updating menu boards, monitoring the functioning

of phone lines, cleaning all electronics, keeping electronic parts in stock, and changing

out any broken electronic parts.

      28.    At all relevant times herein, Defendant directly hired Plaintiff to work in its

facilities, paid him wages and benefits, controlled his work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

      29.    At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA and the AMWA.

       30.   Plaintiff did not have the authority to hire or fire any other employee.

                                           Page4of8
                                Jason Clark v. Pollo, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
            Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 5 of 8



       31.        Plaintiff was not asked to provide input as to which employees should be

hired or fired.

       32.        Plaintiff did not exercise independent judgment as to matters of

significance in carrying out his duties.

       33.        Plaintiff does not have a terminal degree in engineering or any other field

of study.

       34.        Plaintiff did not apply systems analysis techniques and procedures, nor

did he consult with users to determine hardware, software or system functional

specifications.

       35.        Plaintiff did not design, develop, document, analyze, create, test or modify

computer systems or programs based on user or system design specifications.

       36.        Plaintiff did not design, document, test, create or modify computer

programs related to machine operating systems.

       37.        Plaintiff regularly worked more than forty (40) hours per week during the

relevant time period.

       38.        Defendants did not pay Plaintiff one and one-half (1.5) his regular rate for

hours worked over forty (40) in a week.

       39.        At all relevant times herein, Defendants have deprived Plaintiff of sufficient

overtime compensation for all of the hours he worked over forty (40) per week.

       40.        Defendants knew or showed reckless disregard for whether their actions

violated the FLSA and the AMWA.

                  V.     FIRST CAUSE OF ACTION-Violation of the FLSA

       41.        Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

                                               Page 5of8
                                    Jason Clark v. Pollo, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                           Original Complaint
         Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 6 of 8



as though fully incorporated in this section.

       42.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       43.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.

       44.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       45.    29 U.S.C. § 207 requires employers to pay employees overtime wages of

1.5x the regular rate of pay for all hours worked over forty (40) in each week, unless the

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       46.    During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as exempt from the overtime requirements of the FLSA.

       4 7.   Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       48.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       49.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.




                                            Page6of8
                                 Jason Clark v. Pollo, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
         Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 7 of 8



             VI.   SECOND CAUSE OF ACTION-Violation of the AMWA

       50.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       51.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. § 11-4-201, et seq.

       52.    At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4 ).

       53.     Sections 210 and 211 require employers to pay employees a minimum

wage for all hours worked up to forty (40) and to pay one and one-half times regular

wages for all hours worked over forty (40) in a week unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       54.     Despite the entitlement of Plaintiff to lawful overtime wages under the

AMWA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       55.     Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       56.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint, pursuant to Ark. Code Ann. § 11-4-218.




                                            Page 7 ofB
                                 Jason Clark v. Pollo, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Orlglnal Complaint
            Case 4:20-cv-01100-LPR Document 1 Filed 09/14/20 Page 8 of 8



                              VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Jason Clark respectfully prays that

each Defendant be summoned to appear and to answer herein and for declaratory relief

and damages as follows:

       A.      A declaratory judgment that Defendant's practices alleged herein violated

the FLSA, the AMWA, and their relating regulations;

       B.      Judgment for damages for all unpaid overtime wages pursuant to the

FLSA, the AMWA, and their relating regulations;

       C.      Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

their relating regulations;

       D.      An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorneys' fee, and all costs connected with this action; and

       E.      Such other and further relief as this Court may deem just and proper.

                                                           Respectfully submitted,

                                                           PLAINTIFF JASON CLARK

                                                           SANFORD LAW FIRM, PLLC
                                                           ONE FINANCIAL CENTER
                                                           650 S. SHACKLEFORD, SUITE 411
                                                           LITTLE ROCK, ARKANSAS 72211
                                                           TELEPHONE: (501) 221-0088
                                                           FACSIMILE: (888) 7-2040




                                              Page8of8
                                   Jason Clark v. Pollo, LLC, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Orlglnal Complalnt
